377 F.2d 554
4 UCC Rep.Serv. 219
NATION WIDE, INC., a Corporation of the State of New Jersey,v.Edward P. SCULLIN, Thomas F. Park, Jr., and Robert M. Brown,Jointly and Severally, Appellants.
No. 16304.
United States Court of Appeals Third Circuit.
Argued April 6, 1967.Decided May 11, 1967.

Neil F. Deighan, Jr., Camden, N.J.  (Kisselman, Devine, Deighan & Montano, Camden, N.J., on the brief), for appellants.
Clarence Blitz, Atlantic City, N.J., for appellee
Before McLAUGHLIN and GANEY, Circuit Judges, and NEALON, District judge.
OPINION OF THE COURT
PER CURIAM.


1
This case has been thoroughly argued by the attorney for appellants.  It is one of those legal money lending contracts where the defendants' unfortunate business end results brought into being the remaining harsh terms of the agreement.  We have examined at length the five points urged on behalf of appellants.  Judge Cohen in his sound District Court opinion passed upon all of these at length.  There is no error in his decision.


2
The judgment of the District Court will be affirmed.